Citation Nr: 0802987	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran's current right ear hearing loss existed 
prior to his entry into active duty service.

2.  The veteran's pre-existing right ear hearing loss did not 
permanently increase in severity during his active duty 
service.

3.  The veteran's current left ear hearing loss began many 
years after service and is not related to his military 
service.

4.  The veteran's current tinnitus began many years after 
service and is not related to his military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service, and cannot be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.385 (2007).

2.  Left ear hearing loss was not incurred in or aggravated 
by active military service, and cannot be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's June 2004 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the claims for entitlement to service connection have 
been denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with a VA examination addressing the 
disabilities at issue herein.  Finally, there is no 
indication in the record that additional evidence relevant to 
an issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Claims for Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he was exposed to acoustic trauma 
in service, and that he currently has bilateral hearing loss 
and tinnitus as a result.  The veteran's Report of 
Separation, Form DD 214, revealed that he served on active 
duty in the Army from October 1963 to September 1966.  The 
report listed his inservice specialty as military body 
repairman.  It also indicated that he had been awarded a 
sharpshooter badge.  

The veteran's enlistment examination, performed in October 
1963, listed findings of an audiological evaluation, 
including pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
40 (50)
40 (20)
-
55 (60)
LEFT
0 (15)
0 (10)
5 (15)
-
25 (30)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

The report concluded with a diagnosis of deafness, and the 
hearing portion of veteran's "PULHES" profile was recorded 
as "2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  His 
service medical records are completely silent as to any 
complaints of or treatment for hearing loss or tinnitus.  His 
separation examination was performed in July 1966.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows (see Note above):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
35 (45)
35 (45)
-
35 (40)
LEFT
0 (15)
0 (10)
0 (10)
-
15 (20)


The report concluded with a diagnosis of defective hearing, 
present on induction, and the hearing portion of veteran's 
"PULHES" profile was recorded as "2."    

In May 2004, the veteran filed his original claim seeking 
service connection for bilateral hearing loss and tinnitus.  
On his application form, VA Form 21-526, he reported that he 
had not received any post service medical treatment for these 
conditions.

In August 2004, a VA audiological examination was conducted.  
The examination report noted the veteran's complaints of 
bilateral hearing loss and tinnitus since his discharge from 
the service.  The report noted the veteran's military noise 
exposure to machinery noise as an automotive repairman.  It 
also noted the veteran's post service noise exposure to 
machinery noise while working in a manufacturing plant.  An 
audiological examination was conducted and revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
65
65
LEFT
15
25
35
45
50

The report further noted a diagnosis of tinnitus, which the 
veteran indicated began during his military service.  The VA 
examiner opined that the veteran's service medical records 
documented a pre-existing hearing loss at entrance into 
military service which was not aggravated during military 
service.  The VA examiner further opined that it was not as 
likely as not that the veteran's current hearing loss or 
tinnitus resulted from acoustical trauma during military 
service.  In support, the VA examiner noted the absence of 
any tinnitus complaints or treatment during his military 
service.

A.  Right Ear Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2007).  In this case, the 
veteran's entrance examination report, dated in October 1963, 
noted findings which constitute right ear hearing loss 
pursuant to 38 C.F.R. § 3.385.  Moreover, the report noted a 
diagnosis of deafness, and indicated that the hearing portion 
of veteran's "PULHES" profile was a "2."  Since this 
condition was noted upon his enlistment examination, the 
presumption of soundness does not apply.  See 38 U.S.C.A. § 
1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no 


increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, 
both the old and new versions must be considered.  See 
VAOPGCPREC 7-03, 69 Fed. Reg. 25179 (2004); VAOPGCPREC 3-00, 
65 Fed. Reg. 33422 (2000).  However, the Board notes that the 
portion of the regulation that was changed is inapplicable to 
the veteran's claim.  The applicable portion of this 
regulation remains as it was at the time of the veteran's 
claim.  Therefore, the Board is of the opinion that all due 
process requirements were met in this regard, and there is no 
prejudice to the veteran's claim in proceeding with 
adjudication of his appeal.

After reviewing the veteran's claims folder, the Board finds 
that there is no evidence that the veteran's pre-existing 
right ear hearing loss underwent an increase in severity 
during service.  Comparison of the audiological examinations 
conducted on his entrance and separation examination 
indicates that the veteran's hearing acuity in the right ear 
improved at every Hertz level tested.  In addition, the 
veteran's service medical records are completely silent as to 
any complaints of or treatment for hearing loss.  On a report 
of medical history, completed pursuant to his separation 
examination in July 1966, the veteran denied having any 
history of hearing loss.  The VA examiner in August 2004 
further opined that the veteran's pre-existing hearing loss 
was not aggravated during his military service.  Moreover, 
there is no evidence of any post service treatment having 
been sought for this condition for several decades following 
the veteran's discharge.  See Maxson v. 


Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Thus, the evidence does not show that the 
veteran's pre-existing right ear hearing loss worsened during 
service.

Since there is no competent evidence that the right ear 
hearing loss worsened in service, the Board finds that 
presumption of aggravation does not arise.  See 38 U.S.C.A. 
§§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 
Vet. App. 204, 206-207 (1991).  The presumption of 
aggravation applies where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder, 1 
Vet. App. 207.  However, in the present case, there is no 
competent evidence of worsening of the right ear hearing loss 
in service.  The veteran has not met the burden of 
establishing aggravation of the pre-existing right ear 
hearing loss.  See Wagner, 370 F. 3d. at 1096.

In the absence of competent medical evidence that the 
veteran's right ear hearing loss is related to his military 
service, the preponderance of the evidence is against the 
veteran's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  Left Ear Hearing Loss & Tinnitus

Although the service medical records are negative for any 
evidence of left ear hearing loss or tinnitus, as noted 
above, service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In the instant case, the evidence shows that the 
veteran currently has impaired left ear hearing loss and 
tinnitus.  38 C.F.R. § 3.385.  Nevertheless, there is no 
medical evidence that the veteran's current left ear hearing 
loss and tinnitus are related to his military service.  See 
Hickson, 12 Vet. App. at 253.  

The veteran contends that his current left ear hearing loss 
and tinnitus are related to the acoustic trauma he 
experienced in service.  Although the veteran is competent to 
testify as to events and observations, such as being exposed 
to noise in service, he is not competent to provide an 
opinion as to the etiology of his current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current hearing loss and 
tinnitus are the result of any injury to his ears over five 
decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current left ear hearing loss 
and/or tinnitus to service or to any incident of service, 
despite his assertions that such a causal relationship 
exists.  This lack of cognizable evidence is particularly 
dispositive as the first medical evidence of record noting 
any complaints of left ear hearing loss or tinnitus was the 
veteran's claim herein, filed in May 2004, over thirty-seven 
years after his period of service had ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Moreover, the VA examiner 
in August 2004 opined that it was not as likely as not that 
the veteran's hearing loss and tinnitus had resulted from 
acoustic trauma during his military service.  In this regard, 
comparison of the audiological examinations conducted on his 
entrance and separation examination indicates that the 
veteran's hearing acuity level in the left ear remained the 
same or improved at every Hertz level tested.  Moreover, the 
veteran's service medical records are completely silent as to 
any complaints of left ear hearing loss or tinnitus.  As 
there is no competent evidence which provides the required 
nexus between military service and the issues on appeal, 
service connection for left ear hearing loss and tinnitus is 
not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims for service 
connection for left ear hearing loss and tinnitus, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


